55 Wis. 2d 315 (1972)
198 N.W.2d 354
STATE, Plaintiff,
v.
MARKHAM, Defendant.
No. State 134.
Supreme Court of Wisconsin.
Argued June 8, 1972.
Decided June 30, 1972.
For the plaintiff there was a brief and oral argument by Robert H. Bichler of Racine, counsel for the Board of State Bar Commissioners.
For the defendant there was a brief and oral argument by Kenneth E. Worthing of Fond du Lac.
PER CURIAM.
In this original action, commenced in this court upon complaint of the State Board of Bar Commissioners, seeking discipline of Spencer A. Markham, attorney, there is nothing to add to the excellent report of the referee, Judge C. BERNARD DILLETT. Review of the record amply supports the findings of fact made by the referee, including his conclusion that in this involved series of real estate transactions, unprofitable to all involved, including counsel, there is ". . . *316 no reason to doubt his [the attorney complained against] good faith or honesty in doing what he could to carry it out." The recommendation of the referee that the charges be dismissed is approved and accepted. The complaint is dismissed.